Citation Nr: 1630618	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer, currently rated as 40 percent disabling.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bowel dysfunction, to include as secondary to service-connected residuals of prostate cancer.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for thoracic and lumbar degenerative disc disease with bilateral lower extremity radiculopathy.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for bilateral shoulder disability.

8.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2011, September 2011, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

VA has a duty to maximize a claimant's benefits.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the Veteran is currently in receipt of SMC pursuant to 38 U.S.C.A. § 1114(s), (k), (l), and (p).  Further, VA must consider a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  As the Veteran's service-connected disabilities other than PTSD do not support a TDIU, the issue of entitlement to a TDIU is not before the Board.

The claims of entitlement to service connection for bilateral shoulder disability and entitlement to an increased rating for residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea did not have onset during the Veteran's active service, was not caused by his active service, and was not caused or aggravated by service-connected PTSD.

2.  Bowel dysfunction did not have onset during the Veteran's active service, was not caused by his active service, and was not caused or aggravated by service-connected residuals of prostate cancer.

3.  A chronic cervical spine disability was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that cervical spine disability is related to the Veteran's military service.

4.  Thoracic and lumbar degenerative disc disease with bilateral lower extremity radiculopathy was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that such disability is related to the Veteran's military service.

5.  A chronic left knee disability was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that left knee disability is related to the Veteran's military service.

6.  Bilateral hearing loss disability can not be dissociated from the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for bowel dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for thoracic and lumbar degenerative disc disease with bilateral lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

The Veteran was notified by a May 2011 letter of the criteria for establishing service connection, the evidence required in this regard, and the Veteran's VA's respective duties for obtaining evidence.  The Veteran was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the VA opinions obtained in this case are more than adequate as the opinions considered the pertinent evidence of record and provided a rationale for the conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).



I.  Sleep apnea and bowel dysfunction

The Veteran asserts that he has sleep apnea secondary to service-connected PTSD and a bowel dysfunction secondary to service-connected prostate cancer.

Service treatment records show no complaints, diagnosis, or treatment of sleep apnea or bowel dysfunction.

Medical records indicate that the Veteran was diagnosed with sleep apnea in the early 2000s, and it appears that the Veteran has not been diagnosed with a bowel disability.  

The Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's sleep apnea or any bowel condition was caused by or aggravated by service-connected disability.  There is no competent medical opinion indicating that the Veteran's sleep apnea or a bowel condition are caused or aggravated by service-connected disability, and the January 2013 VA examiner specifically stated that no such relationship existed.  As for the probative value of the January 2013 VA examiner's opinion, the Board observes that the opinion was based on a review of the Veteran's medical history, a contemporaneous examination, and a reference to medical literature.

The Veteran's assertions that his sleep apnea and a bowel condition is secondary to service-connected disability has been considered.  To the extent that is an opinion of a nexus between these conditions, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether a psychiatric condition (PTSD) can cause or aggravate a physiological sleep disorder is not a question that can be determined by mere observation and is not within the realm of knowledge of a layperson.  While the Veteran is competent to report sleep and bowel symptoms, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing sleep or gastrointestinal disorders.  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

Based on the foregoing, the Board concludes that the preponderance of the competent and credible evidence is against a finding that the Veteran's sleep apnea or a bowel condition is caused or aggravated by service-connected disability.

As for direct service connection, and as noted, the Veteran's service medical records do not show that a chronic sleep or bowel disability was noted in service, and the post-service private medical records do not show or contain any evidence suggesting a relationship between sleep or bowel disability and the Veteran's service.  The Veteran's opinion, to the extent he has claimed that he has such disability related to service, is not competent evidence as the Veteran has not shown himself competent to provide the etiologies of such disorders, and no competent medical opinion has indicated that such a relationship between current sleep and bowel disability and the Veteran's military service exists.

As the preponderance of evidence is unfavorable to the claims, service connection for sleep disability and a bowel condition is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).

II.  Cervical spine disability, thoracic and lumbar degenerative disc disease with bilateral lower extremity radiculopathy, and left knee disability.

A December 1967 service treatment record reveals that the Veteran complained of back pain, and that he would feel a "pull" upon bending.  A December 1967 service treatment record indicates that the Veteran made complaints concerning his right knee; there are no complaints of left knee problems in the Veteran's service treatment records.  The Veteran's April 1969 service separation examination report noted no spinal or left knee abnormality; the Veteran indicated that he had recurrent back pain and specifically denied that he had a locked or trick knee on the corresponding Medical History Report.

At his April 2011 VA joints examination the Veteran indicated that he could not recall any significant spinal trauma that had occurred during service, and he further stated that his spinal pain had its onset sometime in the 1990s.  The Veteran stated that he had experienced left knee pain ever since service, although he indicated that he could not recall any significant trauma to the knees that had occurred during service.

Cervical spine disability, low back disability, and a left knee disability were not shown during service, an April 2011 VA examiner has specifically stated that the Veteran's left knee and spinal disabilities are not related to the Veteran's military service.  As for the probative value of the opinion, the April 2011 VA examiner reviewed the Veteran's claims file, noted the Veteran's assertions concerning his disabilities, performed a contemporaneous examination, and provided a rationale for the opinion.  Significantly, there is no competent medical opinion linking left knee disability or a spinal disability to service.  In this regard, while multiple private treatment records for the back and knees are of record, none of the records indicate or contain statements indicating or suggesting that the Veteran's spine or left knee disability is related to the Veteran's military service.  

The Board here observes that the April 2011 VA examiner has indicated that the Veteran's lower extremity radiculopathy is associated with the Veteran's low back disability.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's spinal disabilities and left knee disability and his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of orthopedic disabilities.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether degenerative changes to a joint is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of left knee and spinal disability are not competent evidence as to a nexus.

As noted, a relationship to service for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's left knee arthritis and degenerative changes of the spine, however, were not demonstrated until years following service, and service connection on a presumptive basis is not for application in this case.

The Board notes that the Veteran's assertions as to continuity of left knee symptomatology since service have been inconsistent.  In this regard, the Veteran specifically denied that he had a locked or trick knee (as indicated on the April 1969 Report of Medical History) at the time of his separation from service (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)(noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  He also made no complaints concerning his left knee at a March 1997 VA general medical examination.  While the Veteran did note that he had back pain at the time of his separation from service, at his April 2011 VA joints examination the Veteran indicated that his spinal pain had its onset in the 1990s.  Based on the foregoing, the Board finds that there is insufficient evidence of continuity of left knee or spine symptomatology to enable an award of service connection solely on this basis under Walker.

As the preponderance of evidence is unfavorable to the claims, service connection for left knee and spinal disability is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).

III.  Hearing loss disability.

The Veteran asserts that he was exposed to weapons firing, bombs, and artillery without hearing protection.  He has denied recreational noise exposure and has stated that he wore hearing protection subsequent to service when working as a truck driver and in construction.  The Veteran did not undergo audiological testing or whisper testing at the time of his separation from service.  The Veteran demonstrated left ear and right hearing loss disability for VA purposes at his November 2010 VA audiological examination.

The Veteran's DD Form 214 reflects that his military occupational specialty was Infantryman and that he is in receipt of the Combat Infantryman's Badge (CIB).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The November 2010 VA examiner has indicated that the Veteran's left ear hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

While the Board acknowledges that chronic hearing loss was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran's tinnitus has been found to be related to service based in part upon the Veteran's credible reports of inservice and continuous symptoms of ringing in his ears.  Accordingly, given the Veteran's acoustic trauma in service and his competent and credible lay statements of hearing loss in and since service, the Board is unable to dissociate the Veteran's current hearing loss from his active service.

Resolving doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b).




ORDER

Service connection for sleep apnea is denied.

Service connection for bowel dysfunction is denied.

Service connection for cervical spine disability is denied.

Service connection for thoracic and lumbar degenerative disc disease with bilateral lower extremity radiculopathy is denied.

Service connection for left knee disability is denied.

Service connection for bilateral hearing loss disability is granted.


REMAND

As for the issue of entitlement to service connection for bilateral shoulder disability, the Board notes that while the Veteran has undergone VA orthopedic examinations during the appeal period, there appear to be no specific findings or opinions of etiology rendered regarding the Veteran's shoulders.  A December 2009 VA record has noted right shoulder arthralgia with suspected rotator cuff tendonitis vs impingement syndrome, and a July 2010 VA record has indicated that the Veteran has disorders of bursae and tendons in the shoulder region.  As the evidence of record does not contain sufficient competent medical evidence to decide the claim, the Board finds that the Veteran should be scheduled for another VA examination that addresses the Veteran's assertions concerning his bilateral shoulder claim.

As for the issue of entitlement to an increased rating for residuals of prostate cancer, the Board notes that in March 2015 written argument the Veteran's representative has essentially indicated that the Veteran's prostate cancer residuals had worsened since his last VA examination in January 2013.  Consequently, another VA urological examination would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Veteran's complete VA treatment records dated since January 22, 2013.

2.  The Veteran should be scheduled for a VA examination regarding the claimed bilateral shoulder disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any left or right shoulder disability that had its onset in service or within one year of his service discharge, or is otherwise related to the Veteran's active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected residuals of prostate cancer.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

4.  Then, readjudicate the claims of entitlement to service connection for bilateral shoulder disability and entitlement to an increased rating for residuals of prostate cancer.  If any issue is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


